Citation Nr: 9933090	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased rating for prostatitis, 
currently evaluated as 20 
percent disabling.

2. Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1997, a statement of the case was issued in 
September 1997, and a substantive appeal was received in 
October 1997.  In August 1999, the veteran testified before 
the undersigned member of the Board sitting at the RO. 

The issue of entitlement to service connection for prostate 
cancer is addressed in the remand portion of this decision. 


FINDING OF FACT

The veteran's service connected prostatitis is not shown to 
result in leakage or incontinence requiring the wearing of 
absorbent material which must be changed 2 or more times per 
day; the service-connected prostatitis is not shown to result 
in recurrent symptomatic infection. 



CONCLUSION OF LAW

The schedular criteria for entitlement to a rating in excess 
of 20 percent for the veteran's service-connected prostatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.115(a) (b), Diagnostic Code 7527 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran avers that his service-connected prostatitis is 
more severely disabling than reflected by his current 20 
percent evaluation.  He testified at a hearing before the 
undersigned in August 1999 that he typically voids 6 to 8 
times a night and that he also had some leakage.  He 
testified that sometimes he has put toilet paper in his 
undershorts to help absorb the leakage and that when he did 
use the toilet paper for absorption, he had to change it once 
or twice a day.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114.  Where entitlement 
to compensation has already been established and an increase 
in disability ratings is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service connection for prostatitis was established by rating 
decision of July 1947.  This rating continued until it was 
increased to 20 percent disabling by rating decision in June 
1992.  The veteran complained of a worsening of his symptoms 
but the RO declined to increase the evaluation in May 1997.  
The veteran now appeals this denial.

The veteran underwent a VA examination in April 1998 in 
connection with his claim of entitlement to an increased 
rating.  The veteran reported difficulty with nocturia six 
times per night.  He also had significant post void dribbling 
during the day and night but did not require pad usage.  He 
reported some urinary urgency but denied urgency or stress 
incontinence.  He did have some hesitancy and intermittency 
as well as incomplete emptying.  He had a good force of 
stream.  The examiner noted that the veteran had prostate 
cancer, status post external beam radiation therapy two years 
ago with good response.  He now had severe post void 
dribbling, nocturia, and urgency as well as mild bladder 
outlet obstructive symptoms, but did not require pad usage.

An addendum offered by the examiner in June 1998 clarified 
that the veteran had irritable voiding symptoms of nocturia 
and urinary urgency, as well as mild bladder outlet 
obstructive symptoms of post-void dribbling, hesitancy, 
intermittency and incomplete emptying.  The examiner noted 
that it was his impression that the these voiding symptoms 
had developed post radiation therapy and that these were, 
therefore, most likely secondary to that treatment.

The rest of the medical evidence here consists of private 
medical records.  These private medical records, covering the 
period from February 1997 to April 1998, chronicle the 
veteran's initial diagnosis of prostate cancer and subsequent 
treatment with radiation therapy.  

The veteran has been assigned a 20 percent evaluation for his 
prostatitis pursuant to 38 C.F.R. § 4.115(a) (b), Diagnostic 
Code 7527.  Diagnostic Code 7527 provides that prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals will be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  A 20 percent 
evaluation is assigned for voiding dysfunction requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  A 40 percent evaluation contemplates 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  Under urinary tract infection, 
a 10 percent rating is assigned for long term drug therapy, 
1-2 hospitalizations per year and /or requiring intermittent 
intensive management.  A 30 percent rating contemplates 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two/times a year), and/or 
requiring continuous intensive management.  In light of the 
veteran's contentions, the Board also notes here that 
diagnostic criteria also provide that urinary frequency is 
rated 20 percent disabling with daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  A 40 percent rating contemplates daytime 
voiding interval of less than one hour or awakening to void 
five or more times per night.  38 C.F.R. Part 4, Code 7527.

After reviewing the record, the Board must find that the 
preponderance of the evidence is against entitlement to a 
higher evaluation in this instance.  Initially, while the 
Board notes that the veteran wakes more than 5 times per 
night to void, this symptomatology is not attributable to the 
service connected disability of prostatitis. The VA examiner 
specifically related that this voiding symptomatology 
described was a result of radiation therapy given to treat 
prostate cancer.  With regard to voiding dysfunction, it also 
appears clear from the medical evidence that problems with 
leakage, frequency and obstructed voiding are essentially due 
to the radiation treatment for the nonservice-connected 
prostate cancer.  At any rate, the April 1999 VA examination 
noted that the veteran did not require pad usage.  Further, 
the medical evidence does not reveal the veteran to have 
recurrent symptomatic urinary tract infections.  While the 
Board recognizes that the veteran experiences voiding 
symptomatology attributable to his service-connected 
prostatitis, it would appear that such impairment is 
contemplated by the current 20 percent rating which has been 
in effect since 1992.  While there has clearly been an 
increase in genitourinary symptomatology in recent years, the 
medical evidence clearly attributes such increase in symptoms 
to the nonservice-connected prostate cancer, not the service-
connected prostatitis.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected prostatitis is not warranted.  To this 
extent, the appeal is denied.


REMAND

The veteran has also asserted that his prostate cancer is 
related to his period of active military service.  At his 
personal hearing held before the undersigned in August 1999, 
the veteran stated that he felt there could be a connection 
between the 40 years of problems with his service connected 
prostatitis condition and his subsequent development of 
prostate cancer.  Further, the veteran also wrote in May 1998 
correspondence that he served near Nagasaki and Hiroshima for 
four months after the atomic bombs were dropped.  He wrote 
that he felt that his prostate cancer problems were 
attributable to radiation exposure during the occupation of 
Japan.  Therefore, the veteran contends that his prostate 
cancer is related to service either as secondary to service 
connected prostatitis or as a result of radiation exposure 
during service. 

Private medical records dated February 1997 show that the 
veteran underwent biopsy that revealed prostate cancer in the 
left prostatic lobe.  It appears that the RO's denial of this 
issue was based to some extent on prior law which did not 
list prostate cancer as a "radiogenic disease."  However, 
prostate cancer was added as a "radiogenic disease" under 
38 C.F.R. § 3.311(b)(2)(i) effective September 24, 1998.  

Pursuant to 38 C.F.R. § 3.311(a)(1), in all claims in which 
it is established that a radiogenic disease first became 
manifest after service and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  In a case such as the present one 
where exposure based on participation in the American 
occupation of Hiroshima or Nagasaki is alleged, dose data 
will be requested from the Department of Defense.  38 C.F.R. 
§ 3.311(a)(2)(ii).

In light of the fact that prostate cancer is now recognized 
by regulation as a radiogenic disease, the Board believes 
that full development pursuant to 38 C.F.R. § 3.311 is 
required.

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appropriate 
service department and request all 
available information regarding the 
location and movements of the USS 
Dorchester APB 46 during the veteran's 
duty assignment to that ship.  
Specifically, the service department 
should be asked to detail the proximity 
of that ship's movements to Hiroshima or 
Nagasaki during the period of the veteran 
was assigned to that ship.

2. The RO should then request a dose 
estimate from the Department of Defense 
pursuant to 38 C.F.R. § 3.311(a)(2)(ii).  
The RO should then refer the veteran's 
claim to the Under Secretary for Benefits 
for further consideration.

3. After receiving a response from the 
Under Secretary of Benefits, the RO 
should review the veteran's claim.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to comply with 38 C.F.R. § 
3.311 and to ensure an adequate record for appellate review.  
The Board intimates no opinion as to the eventual 
determination to be made in this case.  The veteran and his 
representative are free to submit additional evidence and 
argument in connection with his claim.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

